Case 1:20-cv-10060-NMG Document 1-4 Filed 01/13/20 Page 1 of 3

EXHIBIT D
Case 1:20-cv-10060-NMG Document 1-4 Filed 01/13/20 Page 2 of 3

10/1/2019 (2) The New York Times on Twitter: "Lawrence Lessig, a Harvard Law professor, spoke with our reporter, Nellie Bowles, about Jeffrey Ep...

‘G

Home

Explore

Messages
Bookmarks

Lists

eg
#
2 Notifications
M
N
=)

$3 Profile
More

 

<— Tweet

The New York Times @ v
@nytimes

Lawrence Lessig, a Harvard Law professor, spoke with
our reporter, Nellie Bowles, about Jeffrey Epstein, Joi
Ito, MIT and reputation laundering

 

A Harvard Professor Doubles Down: If You Take Epstein’s Money, Do It in Secret
A conversation with Lawrence Lessig about Jeffrey Epstein, M.I.T. and reputation
laundering.

& nytimes.com

11:45 AM «Sep 14, 2019 - SocialFlow

54 Retweets 179 Likes

bP

QO im) Q

Parker Molloy @ @ParkerMolloy - Sep 14 v

yy Replying to @nytimes and @NellieBowles
Lessig's like

 

aid it was ILLEGAL

 

Dorrian Porter @dgp : Sep 14 v

)_ Replying to @nytimes
| guess he doesn't think men should beat their wives but if they do they
damn well better make it anonymous. What a bad essay. They hid it because
they wanted the § . A solution to reputation laundering could be a “Money
begrudgingly accepted from really bad people” plaque.

OP 1 2 QO 2 Xv

1 more reply

Mark Kleiman @markkleiman - Sep 15 v
Replying to @nytimes

https://twitter.com/nytimes/status/1172899088423104512

altel Oueealeke cela

Q_ Search Twitter

Relevant people

The New York Ti... |
@nytimes

News tips? Share ther
nyti.ms/2FVHg9v "Thi
new TV series. Episod
10 p.m. on FX and on

Trends for you
Amber Guyger
#DeliverDiGiorno

We're getting into the delive
EF Promoted by DiGiorno
Prince Harry

Zuckerberg

#BestWaysToEndAnArgum:

Show more

Terms Privacy policy Cookies

Morey © 2019 Twitter, Inc.

114
Case 1:20-cv-10060-NMG Document 1-4 Filed 01/13/20 Page 3 of 3

10/1/2019

Home

Explore

@

#

(2 Notifications
& Messages
(J Bookmarks
[=] Lists

§} profile
More

a)
1
}

So Ito thought Epstein would no longer be “sleeping with -- trying to
seduce" 14 and 16-year olds. It's not seduction. It's RAPE. Now we know
what Lessig really thinks of pedophilia. Wish @NellieBowles had pushed him
on this wretched misogyny

O v1 92 wy

RM1 @rnmay : Sep 15 v
Replying to @nytimes and @NellieBowles

My head is still spinning from the spinning Lessig tried to conjure up for this
interview. This guy is either hiding something or needs to wake the hell up.

QO nm 01 wv

Andrew Olivastro @andyolivastro - Sep 14 v
Replying to @nytimes
With maybe one breath in between:

in certain science and wanted certain
science lo be advanced. I think he wanted
to be close to the advancement of that
science.

When Joi had been convinced that, you
know, this is not an ongoing criminal, I
think Joi was open to what might have
been interesting about him and his, you

Q 1 O 8 by

wensilver OD @wensilver - Sep 14 v
Replying to @nytimes

@NellieBowles Now do the reputation laundering LOUIS FREEH did for
Dershowitz

It's a very lucrative business model for him. He crafts a bogus
narrative to get the high profile client out of the shits.

To wit

Alumni Trustee Review of 'Flawed' Freeh Report Leak...
§ A confidential report by seven alumni-elected Penn
State trustees says a two-year review of source ...

r4 & statecollege.com

   

QO mi 9g a

, Don Von Crump @DonVonCrump1 : Sep 14 v
' Replying to @nytimes

You could be compromised, you could be blackmailed, especially by

Jeffrey. Bill Clinton? They'd have to be out of their minds."

 

Yet Another Journalist Who Accepted Favors From Jeffrey Epstein
In an exclusive interview, Edward Jay Epstein expands on his friendship
with Jeffrey Epstein and claims the pedophile financier was the “poster ...

https://twitter.com/nytimes/status/1172899088423104512

(2) The New York Times on Twitter: "Lawrence Lessig, a Harvard Law professor, spoke with our reporter, Nellie Bowles, about Jeffrey Ep...

Q_ Search Twitter

Relevant people

The New York Ti... «
@nytimes

News tips? Share ther
nyti.ms/2FVHQ9v "Thi
new TV series. Episod
10 p.m. on FX and on

Trends for you
Amber Guyger
#DeliverDiGiorno

We're getting into the delive
[i Promoted by DiGiorno
Prince Harry

Zuckerberg

#BestWaysToEndAnArgum:

Show more

Terms Privacy policy Cookies

Morey © 2019 Twitter, Inc.

2/4
